346 Ill. App. 577 (1952)
105 N.E.2d 775
Maud Schlafman, Administratrix of Estate of Frederick Schlafman, Deceased, Plaintiff-Appellee,
v.
Paul F. O'Neil and Thomas J. O'Malley, Jr. (Paul F. O'Neil, Appellant), Defendants.
Gen. No. 10,565.
Illinois Appellate Court.
Opinion filed May 2, 1952.
Released for publication May 22, 1952.
Raphael E. Yalden, for appellant.
Dixon, Bales & Gunner, for appellee.
William R. Gunner, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE DOVE.
Judgment affirmed.
Not to be published in full.